                                                                                EXHIBIT 3


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA


                                     Alexandria Division


 LEAGUE OF UNITED LATIN AMERICAN
 CITIZENS-RICHMOND REGION COUNCIL
 4614,ET AL.,

                                                           Civil No. l:18-cv-00423
                       Plaintiffs^
                V.
                                                           Hon. Liam O'Grady
 PUBLIC INTEREST LEGAL FOUNDATION,
 ETAL.,

                       Defendants & Third-Party
                       Plaintiffs,


  VIRGINIA DEPARTMENT OF ELECTIONS,

                        Third-Party Defendant.



                          MEMORANDUM OPINION & ORDER

       This matter comes before the court on Third-Party Defendant's Motion to Dismiss Third-

Party Complaint(Dkt. 70)and Motion to Dismiss the Amended Third-Party Complaint(Dkt.

77). The motions were fully briefed, and the Court dispensed with oral argument. For the reasons

stated below, and for good cause shown,the Court hereby GRANTS Third-Party Defendant's

Motion to Dismiss the Amended Third-Party Complaint(Dkt. 77)and DENIES Third-Party

Defendant's Motion to Dismiss Third-Party Complaint(Dkt. 70)as moot.

                                     1. BACKGROUND

       This suit arises out ofthe publication ofAlien Invasion and Alien Invasion II by Third-

Party Plaintiffs, the Public Interest Legal Foundation("PILF")and J. Christian Adams. Am.

Third-Party Compl. at ^ 2. The Alien Invasion publications attached previously unpublished

                                               1
